         Case 1:16-cv-11362-PBS Document 166 Filed 03/11/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 1:16-cv-11362-PBS


K. ERIC MARTIN and RENÉ PÉREZ,

                Plaintiffs,

v.

WILLIAM GROSS, in his Official Capacity
as Police Commissioner for the City of
Boston, and RACHEL ROLLINS, in her
Official Capacity as District Attorney for
Suffolk County,

                Defendants.


         DEFENDANT CITY OF BOSTON’S RESPONSE TO COURT’S ORDER

        For the reasons stated in Defendant Commissioner Evans’ Motion for Summary

Judgment, ECF No. 116 (June 11, 2018), Defendant Commissioner Evans’ Memorandum of Law

in Support of Motion for Summary Judgment, ECF No. 126 (June 12, 2018), and Defendant

Commissioner Evans’ Opposition to Plaintiffs’ Motion for Summary Judgment, ECF No. 138

(July 11, 2018), and for the reasons stated at the July 19, 2019 hearing, ECF No. 151, Defendant

City of Boston1 (the “City”) hereby objects to the Court’s Memorandum and Order, ECF

No. 159, of December 10, 2018 (hereinafter, the “Order”). Consequently, the City reserves all

rights to dispute, seek to modify, or appeal, in part or in full, the Order and any judgment or

relief issued or ordered in this case.



1
  Under 42 U.S.C. § 1983, a lawsuit brought against Commissioner Gross in his official capacity
is treated as a lawsuit against the City of Boston itself. Kentucky v. Graham, 473 U.S. 159, 165-
66 (1985); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978).
         Case 1:16-cv-11362-PBS Document 166 Filed 03/11/19 Page 2 of 3



       Subject to and without waiving the foregoing objections and reservations, and without

waiving or prejudicing any right to appeal, the City responds as follows:

       First, the City suggests that to the extent the Court awards relief to Plaintiffs, declaratory

rather than injunctive relief is appropriate. See Steffel v. Thompson, 415 U.S. 452, 466, 469-70

(1974). This is especially true in the instant case, where City already represented that it would

comply with the Court’s ruling. See McLaughlin v. City of Lowell, 140 F. Supp. 3d 177, 197

n.16 (D. Mass. 2015); Nat’l Ass’n of Tobacco Outlets, Inc. v. City of Worcester, 851 F. Supp. 2d

311, 321 n.5 (D. Mass. 2012).

       Second, the City supports the proposal put forward by the Attorney General’s Office.

       Third, the City objects to any proposed language that could be read to invalidate probable

cause or other constitutional grounds for effecting a stop or an arrest. E.g., Holder v. Town of

Sandown, 585 F.3d 500, 504 (1st Cir. 2009) (“The question of probable cause, like the question

of reasonable suspicion, is an objective inquiry. The actual motive or thought process of the

officer is not plumbed.”) (internal quotes and citations omitted).

       Fourth, the City objects to any proposal by Plaintiffs that the City be enjoined from

investigating violations of Mass. Gen. Laws c. 272, § 99 against any individual for secretly

recording police officers performing their duties in public spaces. For example, if a police

officer has probable cause to believe that a civilian’s communications are being secretly

recorded, the officer should be permitted to investigate even if his investigation ultimately

reveals that only permissible recordings were made.




                                                 2
         Case 1:16-cv-11362-PBS Document 166 Filed 03/11/19 Page 3 of 3



Dated: March 11, 2018                         Respectfully submitted,

                                              DEFENDANT CITY OF BOSTON

                                              Eugene O’Flaherty,
                                              Corporation Counsel

                                              By his assistant,



                                              /s/ Matthew M. McGarry
                                              Matthew M. McGarry, BBO No. 678363
                                              Assistant Corporation Counsel
                                              City of Boston Law Department
                                              One City Hall Square, Room 615
                                              Boston, MA 02201
                                              (617) 635-4042
                                              Matthew.McGarry@boston.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, a copy of this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.

Date: March 11, 2018                         /s/ Matthew M. McGarry
                                             Matthew M. McGarry




                                                3
